United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.F., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1198
Issued: April 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 8, 2019 appellant, through counsel, filed a timely appeal from an April 25, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that following the April 25, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $82,137.37 for the period January 1, 2012 through
June 23, 2018, for which she was not at fault, as she concurrently received FECA wage-loss
compensation and Social Security Administration (SSA) age-related retirement benefits without
an appropriate offset; (2) whether OWCP properly denied waiver of recovery of the overpayment;
and (3) whether OWCP properly required recovery of the overpayment by deducting $600.00
every 28 days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On August 11, 2010 appellant, then a 64-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she had developed bilateral basal joint
arthritis and carpal tunnel syndrome due to factors of her federal employment. On November 19,
2010 OWCP accepted her claim for bilateral carpal tunnel syndrome and right cubital tunnel
syndrome. Appellant stopped work on May 7, 2011. She underwent a right carpal tunnel release
and right cubital tunnel release surgery on June 20, 2011. OWCP paid appellant wage-loss
compensation on the periodic rolls, effective August 8, 2011. On August 27, 2012 appellant
underwent a left carpal tunnel release surgery. On May 1, 2013 she returned to light-duty work
four hours per day. Appellant accepted a light-duty position as an opening unit clerk working four
hours per day on June 7, 2013. On July 28, 2013 she stopped work.
By decisions dated December 3, 2013 and April 14, 2014, OWCP denied appellant’s claim
for total disability compensation. However, it continued to pay wage-loss compensation benefits
for four hours per day.
On June 9, 2017 appellant accepted a light-duty position as a clerk working eight hours per
day. Beginning on June 26, 2017 appellant filed a claim for compensation (Form CA-7) for
disability from work, noting that she had worked eight hours on June 17 and 20, 2017 and
thereafter her work hours were reduced to six hours per day or less.
By decision dated October 30, 2017, OWCP denied appellant’s claims for compensation
finding that she was capable of working eight hours per day with restrictions. On November 6,
2017 appellant, through counsel, requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review.
By decision dated May 10, 2018, an OWCP hearing representative reversed the
October 30, 2017 decision, finding that OWCP failed to properly follow the provisions of 20
C.F.R. § 10.500(a).

3

5 U.S.C. § 8101 et seq.

2

On May 11, 2018 appellant filed a claim for a schedule award (Form CA-7).
On July 2, 2018 OWCP received a completed Federal Employees Retirement System
(FERS)/(SSA) dual benefits calculation form from SSA, which reported that appellant had been
in receipt of SSA age-related retirement benefits since January 2012. SSA reported that:
beginning January 2012 appellant’s monthly SSA rate with FERS was $1,708.60 and without
FERS was $694.40; from December 2012 through November 2013 her monthly SSA rate with
FERS was $1,737.60 and without FERS was $706.20; from December 2013 through
December 2014 her monthly SSA rate with FERS was $1,763.60 and without FERS was $716.70;
from January 2014 through November 2014 her monthly SSA rate with FERS was $1,764.70 and
without FERS was $716.70; from December 2014 through November 2015 her monthly SSA rate
with FERS was $1,794.60 and without FERS was $728.80; from December 2015 through
November 2016 appellant’s monthly SSA rate with FERS was $1,794.60 and without FERS was
$728.80; from December 2016 through November 2017 her monthly SSA rate with FERS was
$1,799.90 and without FERS was $730.90; beginning December 2017 her monthly SSA rate with
FERS was $1,835.80 and without FERS was $745.50.
In a July 12, 2018 letter, OWCP informed appellant that she had been receiving dual FERS
and SSA benefits. It further informed her that her FECA benefits must be adjusted based on the
FERS portion of SSA benefits that were attributable to federal service. OWCP indicated that
appellant’s FECA benefits would be reduced from $1,717.00 to $710.57 every 28 days.
On August 3, 2018 OWCP notified appellant that it made a preliminary overpayment
determination that she had received an overpayment of compensation in the amount of $82,137.37
because she received FECA wage-loss compensation benefits concurrently with SSA age-related
retirement benefits for the period January 1, 2012 through June 23, 2018. It noted that the SSA
had confirmed that a portion of her SSA age-related retirement benefits were attributed to her years
of federal service as an employee under the FERS retirement program and that portion required an
offset of her FECA compensation benefits until June 23, 2018 when her monthly wage-loss
compensation was adjusted. OWCP explained that it had calculated the overpayment of
compensation by determining the difference between appellant’s SSA benefit rates with and
without FERS for each period, and then multiplying that amount by the number of days in each
period. The FERS offset calculation worksheet indicated that OWCP had utilized a 28-day FERS
offset amount of $936.18 from January 1 through November 30, 2012, $952.06 from December 1,
2012 through November 30, 2013, $966.37 from December 1 through 31, 2013, $967.38 from
January 1 through November 30, 2014, $983.82 from December 1, 2014 through November 30,
2015, $983.82 from December 1, 2015 through November 30, 2016, $986.77 from December 1,
2016 through November 30, 2017, and $1,006.43 from December 1, 2017 through June 23, 2018.
Using these figures, OWCP calculated that the total overpayment amount was $82,137.37. It
found that appellant was at fault in the creation of the overpayment. OWCP requested that she
complete an enclosed overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documentation. Additionally, it advised appellant that, within 30 days of the
date of the letter, she could request a final decision based on the written record or request a
prerecoupment hearing.

3

On August 14, 2018 appellant noted her disagreement regarding the overpayment and
requested a prerecoupment hearing on the issues of fault and waiver of recovery of the
overpayment before OWCP’s Branch of Hearings and Review.
During the hearing held on January 14, 2019, appellant testified regarding the alleged
overpayment of compensation. She noted her disagreement that she was at fault in the creation of
the overpayment. Appellant indicated that she would submit the Form OWCP-20 and supporting
financial documentation. She noted that she was currently working four hours per day and was
covered under FERS.
In a letter dated March 11, 2019, counsel asserted that he had provided all pertinent
information regarding the overpayment including tax returns, social security data, and bank
statements. Attached was a February 11, 2019 completed Form OWCP-20 and supporting
financial documentation. She listed her monthly income as $1,763.00 in SSA benefits. Appellant
listed her monthly expenses as $500.00 for food and $100.00 for clothing. She indicated that her
utilities and other household expenses were attached. Appellant listed a monthly payment of
$44.60 to Stratford Career Institute, and indicated that all of her other monthly expenses were on
the attached sheets. She reported that she had two dependents, her 30-year-old grandson and her
52-year-old cousin and that she had $80.00 in cash and no other assets. Appellant submitted
evidence establishing that in January 2019 her mortgage, insurance, and property tax totaled
$763.35 per month. She noted a monthly car payment of $340.57 and submitted a February 1,
2019 statement for automobile insurance in the amount of $160.21. Appellant also submitted
monthly billing statements for utilities, including cable, water, sewer, street sweeping, trash
collection, telephone, internet, electric, and gas. She also provided receipts for car repairs on
January 28 and 29, 2019, as well as proof of payment of $15.92 for a newspaper subscription and
a November 26, 2018 podiatrist bill for $178.00. She further submitted TransUnion and Equifax
credit reports as well as earnings and leave statements for pay periods ending January 11, 25, and
February 8, 2019 showing a net pay of $1,118.42, $849.66, and $1,121.61 respectively. Appellant
also submitted a November 28, 2018 Thrift Savings Plan statement indicating that her balance as
of November 27, 2018 was $34,569.33. OWCP also received appellant’s tax returns from 2009
through December 2018 and bank statements from 2013 through 2018.
By decision dated April 25, 2019, OWCP’s hearing representative finalized the
preliminary determination that appellant had received an overpayment in the amount of $82,137.37
for the period January 1, 2012 through June 23, 2018. He determined that appellant was without
fault in the creation of the overpayment. OWCP’s hearing representative denied waiver of
recovery of the overpayment as there was no evidence that recovery would defeat the purpose of
FECA. He found appellant’s monthly income beginning June 20, 2019, when her schedule award
ended, would be $4,870.72 including $876.27 per month in wage-loss compensation based on an
average of eight weeks of wage-loss compensation from August 4 through September 28, 2018,
$2,231.45 per month in earnings based on the $514.95 weekly average of her three recent pay stubs
from the employing establishment for the period January through February 8, 2019, and $1,763.00
in SSA benefits. OWCP’s hearing representative determined that appellant’s monthly expenses
totaled $2,619.49 including mortgage of $763.35, automobile loan of $340.57, telephone costs of
$133.00, cable television costs of $155.97, city utilities of $62.55, automobile insurance of
$160.21, an average of monthly car repairs of $51.75, home gas utility of $194.23, monthly
average of utilities of $87.64, electricity monthly average of $54.30, newspaper cost of $15.90 per

4

month, food $500.00 per month, and clothing $100.00. He found no documentation supporting
the claimed $44.60 per month in tuition claimed and discounted this amount. OWCP’s hearing
representative found this resulted in approximately $2,251.00 in monthly income over debt, which
exceeded the statutory amount of $50.00. He further found there was no evidence that recovery
would be against equity and good conscience. OWCP’s hearing representative required recovery
of the overpayment by deducting $600.00 every 28 days from appellant’s continuing compensation
payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.4 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.5
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service.6 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.7
ANALYSIS -- ISSUE 1
The Board finds appellant received an $82,137.37 overpayment of compensation for the
period January 1, 2012 through June 23, 2018 because she concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits, without appropriate offset.
In its April 25, 2019 decision, OWCP found that an overpayment of compensation was
created for the period January 1, 2012 through June 23, 2018. The overpayment determination
was based on the evidence received from SSA with respect to age-related retirement benefits paid
to appellant. A claimant cannot receive both FECA compensation for wage loss and SSA agerelated retirement benefits attributable to federal service for the same period.8 The information

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); T.B., Docket No. 18-1449 (issued March 19, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
7

FECA Bulletin No. 97-09 (February 3, 1997); N.B., Docket No. 18-0795 (issued January 4, 2019).

8
5 U.S.C. § 8116(d)(2); L.W., Docket No. 19-0787 (issued October 23, 2019); J.T., Docket No. 18-1791 (issued
May 17, 2019).

5

provided by SSA indicated that appellant received SSA age-related retirement benefits that were
attributable to federal service during the period January 1, 2012 through June 23, 2018.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related SSA retirement benefits that were attributable
to federal service. SSA provided their rate with FERS, and without FERS for specific periods
commencing January 1, 2012 through June 23, 2018. OWCP provided its calculations for each
relevant period based on a FERS offset calculation worksheet and in its August 3, 2018
preliminary overpayment determination.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period January 1, 2012 through June 23, 2018 and finds that an overpayment of compensation in
the amount of $82,137.37 was created.9
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.10
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.11
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.12 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00.13
Additionally, recovery of an overpayment is considered to be against equity and good
conscience when an individual who received an overpayment would experience severe financial
9

L.L., Docket No. 18-1103 (issued March 5, 2019); D.C., Docket No. 17-0559 (issued June 21, 2018).

10

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; A.F., Docket No. 19-0054 (issued
June 12, 2019).
11

A.C., Docket No. 18-1550 (issued February 21, 2019); Robert Atchison, 41 ECAB 83, 87 (1989).

12
20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
13
N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666 (issued April 26, 2019); id. at
Chapter 6.400.4.a(3).

6

hardship in attempting to repay the debt or when an individual, in reliance on such payment or on
notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse.14
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.15 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.16
OWCP’s procedures provide that a finding that a type of expense is ordinary and necessary
does not mean that the amount is ordinary and necessary. The burden is on the overpaid individual
to show that the expenses are reasonable and needed for a legitimate purpose. If the claims
examiner or hearing representative determines that the amount of certain expenses is not ordinary
and necessary, he or she must state, in writing, the reasons for the determination. The
determination should be supported by rationale, which may include utilizing statistics from the
Bureau of Labor Statistics that show that the overpaid individual’s expenses exceed that of the
range for the general population. OWCP should be careful to avoid counting an expense twice
when totaling the overpaid individual’s ordinary and necessary living expenses. For example, if
the overpaid individual’s credit card debt is already calculated as a fixed and miscellaneous living
expense, the credit card expense(s) should not be added again as consumer debt expense. If the
amount is added again, it would result in an excessive total for the overpaid individual’s ordinary
and necessary living expenses, and would make the individual appear less able to repay his or her
overpayment than would actually be the case. Furthermore, OWCP should ensure that the monthly
expense used for each credit card reflects only the minimum payment required by the creditor.
The minimum amount should be verified, if necessary, by requiring the overpaid individual to
submit copies of his or her monthly billing statement(s).17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver of
recovery of the overpayment must be considered, and repayment is still required unless adjustment
or recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience.18 OWCP considered appellant’s financial information, as reported in appellant’s
14

20 C.F.R. § 10.437(a)(b).

15

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

16

Id. at § 10.438(b).

17

Supra note 11 at Chapter 6.400.4(b)(2).

18

20 C.F.R. § 10.436.

7

statements, to determine if recovery of the overpayment would defeat the purpose of FECA or if
recovery would be against equity and good conscience.
The Board finds that OWCP properly determined that appellant did not require
substantially all of her income to meet ordinary and necessary living expenses. Based on
appellant’s February 11, 2019 overpayment recovery questionnaire and the record, her total
monthly income of $4,870.72 minus $2,619.49 in monthly debts, resulted in approximately
$2,251.00 in income over debt each month. Thus, based on appellant’s statements and the record,
appellant’s monthly income exceeded her ordinary and necessary living expenses by more than
$50.00, she did not need substantially all of her income for ordinary and necessary living expenses
such that recovery would defeat the purpose of FECA.19
Additionally, appellant did not submit evidence to substantiate that she would experience
severe financial hardship in attempting to repay the debt, or that in reliance on such payment she
gave up a valuable right or changed her position for the worst. Therefore, OWCP properly found
that recovery of the overpayment would not defeat the purpose of FECA or be against equity and
good conscience.20
Because appellant has not established that recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, she has not established that OWCP
abused its discretion by denying waiver of recovery of the overpayment.21
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as the error is discovered or her attention is called to the same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.22
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$600.00 every 28 days from appellant’s continuing compensation payments.
In setting the recovery rate at $600.00, OWCP explained how it considered the factors set
forth at 20 C.F.R. § 10.441(a) in setting the amount of repayment from continuing compensation
benefits to minimize hardship, while liquidating the debt, as appellant had financial resources
19

G.L., Docket No. 19-0297 (issued October 23, 2019).

20

N.J., supra note 13; V.T., Docket No. 18-0628 (issued October 25, 2018).

21

D.M., Docket No. 17-0810 (issued October 2, 2017).

22

20 C.F.R. § 10.441(a); A.F., supra note 10; Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

8

sufficient for more than ordinary needs.23 Thus, OWCP did not abuse its discretion in setting the
rate of recovery.24 The Board therefore finds that OWCP properly required recovery of the
overpayment from appellant’s continuing compensation payments at the rate of $600.00 every 28
days.
CONCLUSION
The Board finds that appellant received an $82,137.37 overpayment of compensation for
the period January 1, 2012 through June 23, 2018, for which she was not at fault, as she
concurrently received FECA wage-loss compensation and SSA age-related retirement benefits
without appropriate offset. The Board further finds that OWCP properly denied waiver of recovery
of the overpayment and properly required recovery of the overpayment by deducting $600.00
every 28 days from her continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the April 25, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

23

D.S., Docket No. 18-1447 (issued July 22, 2019).

24

T.G., Docket No. 17-1989 (issued June 5, 2018); M.D., Docket No. 11-1751 (issued May 7, 2012).

9

